           Case 2:18-cv-01762-JS Document 12 Filed 10/02/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STRIKE 3 HOLDINGS, LLC                           :           CIVIL ACTION
                                                 :
    v.                                           :           No. 18-1762
                                                 :
JOHN DOE                                         :
SUBSCRIBER ASSIGNED IP ADDRESS                   :
100.14.168.132                                   :

                                             ORDER

         AND NOW, this 2nd day of October, 2018, upon consideration of Defendant John Doe’s

motion to quash subpoena, Plaintiff Strike 3 Holdings, LLC’s opposition thereto, and Doe’s

reply, it is ORDERED the Motion (Document 8) is DENIED. 1



1
   Plaintiff Strike 3 Holdings, LLC filed the above-captioned action, asserting claims for
copyright infringement arising out of unknown Defendant John Doe’s downloading of certain
pornographic movies through a peer-to-peer client sharing program known as BitTorrent. Doe
moves to quash a subpoena Strike served on Verizon Online LLC—Doe’s internet service
provider—requesting the name and address associated with Doe’s internet protocol (IP) address.
         Doe first argues that the subpoena served on Verizon must be quashed under Federal
Rule of Civil Procedure 45(c) because it places an undue burden on him as Strike will use his
personal information to annoy and embarrass him, and coerce settlement. The Court disagrees.
Rule 45(c) provides that a court must quash or modify a subpoena when it “subjects a person to
an undue burden.” Fed. R. Civ. P. 45(c). “The party seeking to quash the subpoena bears the
burden of demonstrating that the requirements of Rule 45 are satisfied”—which is a heavy
burden. See Malibu Media, LLC v. John Does 1-15, No. 12-2077, 2012 WL 3089383, at *5 (E.D.
Pa. July 30, 2012). When a plaintiff is not personally required to respond to a third-party internet
service provider (ISP) subpoena and otherwise has no burden to produce information pursuant to
it, there is no undue burden on the plaintiff. See id. (holding fact that ISP alone bore the burden
of producing information pursuant to a subpoena was “fatal” to plaintiff’s undue burden claim).
         Here, like the plaintiff in Malibu, Doe is not personally required to respond to the
subpoena. See id. at *9. In addition, like the ISP in Malibu Media, Strike’s subpoena is directed
to Verizon—a third-party ISP. Pursuant to the subpoena, Doe has no obligation to produce any
information to Strike. Consequently, there is no undue burden.
         Doe’s unsupported assertion that Strike would use Doe’s personal information to coerce
settlement is also insufficient to quash Strike’s subpoena as an undue burden. See Malibu Media,
LLC v. Doe, No. 15-1834, 2015 WL 4403407, at *3 (S.D.N.Y. July 20, 2015) (denying a motion
to quash where the Doe defendant failed to provide “evidence that [plaintiff] has engaged in any
. . . coercive settlement negotiation or would probably engage in such coercion once [plaintiff]
acquires [defendant’s] identity information”). Although Strike sent Doe an anonymous
           Case 2:18-cv-01762-JS Document 12 Filed 10/02/18 Page 2 of 3




settlement offer requesting the minimum statutory damages for each infringement claim, there is
nothing to suggest that the settlement offer was coercive or in bad faith. See Pl.’s Reply Br. Ex.
B (“My client is willing to extend an anonymous settlement offer of $24,750 (minimum statutory
damage per infringement) in exchange for a full release. Please let me know if accepted and I
will provide you with a release to review and notify the ISP.”). Therefore, Strike’s subpoena to
Verizon places no undue burden on Doe.
        Doe further argues the subpoena should be quashed because it violates his First
Amendment rights. The First Amendment of the United States Constitution “protects the right to
engage in anonymous communication, and that protection extends to the Internet.” Raw Films,
Ltd. v. John Does 1-15, No. 11-7248, 2012 WL 1019067, at *6 (citing Reno v. ACLU, 521 U.S.
844, 870 (1997)). “The First Amendment is implicated by civil subpoenas seeking the identity of
anonymous individuals.” Id. (citing NAACP v. Alabama ex rel. Patterson, 357 U.S. 449, 462
(1958)). If a Doe defendant’s interest in anonymous speech outweighs the plaintiff’s interest in
disclosure, a subpoena to a third-party ISP must be quashed. See Raw Films, 2012 WL 1019067,
at *8.
        The Third Circuit has not established a test for “weighing the necessity for discovery
against the right to engage in anonymous speech.” Malibu Media, LLC v. John Does 1-16, 902 F.
Supp. 2d 690, 698 (E.D. Pa. 2012). However, the Second Circuit has developed a five-factor
balancing test, which balances:

       (1) [the] concrete[ness of the plaintiff's] showing of a prima facie claim of
       actionable harm, . . . (2) [the] specificity of the discovery request, . . . (3) the
       absence of alternative means to obtain the subpoenaed information, . . . (4) [the]
       need for the subpoenaed information to advance the claim, . . . and (5) the
       [objecting] party’s expectation of privacy.

Id. (quoting Arista Records, LLC v. Doe 3, 604 F.3d 110, 119 (2d Cir. 2010). The Arista Records
test has been consistently applied in this district to motions to quash subpoenas to third-party
ISPs. See, e.g., id.; Raw Films, 2012 WL 1019067, at *7; Malibu Media, LLC v. John Does 1-18,
No. 12-2095, 2012 WL 8264665, at *7 (E.D. Pa. Sept. 27, 2012).
        Here, given that only the specificity of the discovery request and the objecting party’s
expectation of privacy are at issue, application of the Arista Records balancing test against these
factors weighs against quashing the subpoena. In regard to the specificity of the discovery
request, Doe argues this factor weighs toward quashing the subpoena because disclosing the
name and address of the internet subscriber linked to the infringing IP address is insufficient to
ascertain the identity of the accused infringer of Strike’s copyright. To the contrary, this
information is sufficiently tailored to lead to the identification of the infringing individual, even
if it does not directly identify him or her. John Does 1-16, 902 F. Supp. 2d 690 at 699 (holding
the specificity factor was satisfied where “the third-party subpoenas s[ought] the contact
information of the subscribers associated with the specific IP addresses identified”); Raw Films,
2012 WL 1019067, at *7 (“[A]lthough the provision of [the Does’ names, addresses, telephone
numbers, e-mail addresses and Media Access Control addresses] may not directly identify the
proper defendants, it is sufficiently tailored to lead to the identification of those individuals.”).
Strike’s subpoena to Verizon thus has sufficient specificity to identify the alleged infringer and
the specificity factor therefore weighs toward denying Doe’s motion to quash.
                                                 2
          Case 2:18-cv-01762-JS Document 12 Filed 10/02/18 Page 3 of 3




                                                     BY THE COURT:



                                                      /s/ Juan R. Sánchez s
                                                     Juan R. Sánchez, C.J.




        With respect to the expectation of privacy factor, Doe argues disclosing his name and
address also weighs toward quashing the subpoena because disclosure will injure his reputation
and associate his name with downloading illegal pornography. However, courts in this
jurisdiction have held that, while some social stigma may be attached to consuming
pornography, the “potential embarrassment . . . of being associated with allegations of
[downloading] hardcore pornography does not constitute an exceptional circumstance that would
warrant” quashing a subpoena served on a third-party ISP. Malibu Media, 2012 WL 3089383, at
*8; see John Does 1-16, 902 F. Supp. 2d at 698 (finding injury to a Doe’s reputation insufficient
to violate his First Amendment rights and mandate quashing a subpoena served on the Doe’s
ISP); John Does 1-18, 2012 WL 8264665, at *7 (finding the expectation of privacy factor weighs
against quashing a subpoena served on a third-party ISP where the Doe defendant shared
copyrighted works); see also Raw Films, 2012 WL 1019067, at *8 (“A Doe defendant who has
allegedly used the internet to unlawfully download and disseminate copyrighted material does
not have a significant expectation of privacy.”). Therefore, the expectation of privacy factor also
weighs toward denying Doe’s motion to quash. As a result, Strike’s subpoena to Verizon to learn
Doe’s name and address does not violate his Doe’s First Amendment rights.
        Accordingly, for the reasons set forth above, Doe’s motion to quash is denied.
                                                3
